Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155484                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KENNETH REID, Personal Representative of the                                                            Kurtis T. Wilder,
  Estate of AARON REID,                                                                                               Justices
              Plaintiff-Appellee,
  v                                                                 SC: 155484
                                                                    COA: 328587
                                                                    Livingston CC: 14-028291-NI
  THOMAS WALKER and KIMBERLY WALKER,
          Defendants-Appellants,
  and
  RAYMOND WILLIS, VAUGHN VOIGHT, and
  FRANCINE VOIGHT,
           Defendants-Appellees,
  and
  FARM BUREAU GENERAL INSURANCE,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           p1025
                                                                               Clerk